     Case 2:21-cv-01795-SB-AGR Document 31 Filed 03/19/21 Page 1 of 3 Page ID #:1198




 1    Leodis C. Matthews, Esq. SBN 109064
      Email: LeodisMatthews@ZhongLun.com
 2    Donald K. Wilson, Jr., Esq. SBN 89857
      Email: DonaldWilson@ZhongLun.com
 3    Dick P. Sindicich, Esq. SBN 78162
      Email: DickSindicich@ZhongLun.com
 4    ZHONG LUN LAW FIRM LLP
      4322 Wilshire Boulevard, Suite 200
 5    Los Angeles, California 90010-3792
      Tel. 323.930.5690
 6    Fax.323.930.5693
      Attorneys for Plaintiffs ZHENGFU PICTURES LIMITED and BEIJING
 7    ZHUMENG QIMING CULTURE & ART CO., LTD.

 8                         UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10    ZHENGFU PICTURES LIMITED Case No.: 2:21-CV-01795-SB-AGRx
      and BEIJING ZHUMENG QIMING
11    CULTURE & ART CO., LTD.,   NOTICE OF UNREDACTED
                                 MEMORANDUM OF LAW IN
12                 Plaintiffs,   SUPPORT OF MOTION FOR
                                 PRELIMINARY INJUNCTION
13
          v.                              Hon. Stanley Blumenfeld, Jr.
14                                        Magistrate Judge Alicia G. Rosenberg

15    SMC SPECIALTY FINANCE, LLC, Date: April 23, 2021
                                  Time: 8:30 a.m.
16               Defendant.       Courtroom: 6C

17

18             PLEASE TAKE NOTICE that, pursuant to the Court’s Order on March 18,
19    2021 (Doc. 30) (the “March 18 Order”), Plaintiffs will file an unredacted
20    Memorandum of Law in Support of Motion for Preliminary Injunction.


      NOTICE OF UNREDACTED MEMORANDUM OF LAW                                     1
     Case 2:21-cv-01795-SB-AGR Document 31 Filed 03/19/21 Page 2 of 3 Page ID #:1199




 1          On March 10, 2021, Plaintiffs filed a redacted Memorandum of Law in

 2    Support of Motion for Preliminary Injunction (Doc. 15), because the Memorandum

 3    of Law contains discussion of the terms of an agreement (the “Midway Agreement”)

 4    subject to a confidentiality provision.       While Plaintiffs have no objection to

 5    disclosure of the terms of the Midway Agreement, a party to the Midway

 6    Agreement—Midway Island Productions, LLC (“MIP”)—had previously refused to

 7    waive the confidentiality of that Agreement. Based on MIP’s position, Plaintiffs

 8    redacted the Memorandum of Law. When Plaintiffs filed the Memorandum of Law,

 9    Plaintiffs did not file an application to seal.

10          The March 18 Order struck Plaintiffs’ Motion for Preliminary Injunction as

11    procedurally deficient and permitted Plaintiffs to refile an unredacted motion for

12    preliminary injunction with an application to seal. On March 19, 2021, Plaintiffs

13    provided MIP with their Memorandum of Law in Support of Motion for Preliminary

14    Injunction and asked whether MIP objected to disclosure of any of the contents in

15    the Memorandum of Law. MIP advised Plaintiffs that it does not object to Plaintiffs’

16    disclosure of the terms of the Midway Agreement. Accordingly, Plaintiffs will

17    publicly file an unredacted Memorandum of Law in Support of Motion for

18    Preliminary Injunction, without an application to seal.

19

20


      NOTICE OF UNREDACTED MEMORANDUM OF LAW                                            2
     Case 2:21-cv-01795-SB-AGR Document 31 Filed 03/19/21 Page 3 of 3 Page ID #:1200




 1    Dated:   March 19, 2021               Respectfully submitted,

 2                                          ZHONG LUN LAW FIRM
                                            Leodis C. Matthews, Esq.
 3                                          Donald K. Wilson, Jr., Esq.
                                            Dick P. Sindicich, Esq.
 4
                                            Attorneys for Plaintiffs ZHENGFU
 5                                          PICTURES LIMITED and BEIJING
                                            ZHUMENG QIMING CULTURE &
 6                                          ART CO., LTD.

 7                                    By:   /s/ Leodis C. Matthews
                                            For the Firm
 8

 9

10

11

12

13

14

15

16

17

18

19

20


      NOTICE OF UNREDACTED MEMORANDUM OF LAW                                     3
